Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the preliminary amendment dated 15 April 2020, the following occurred: Claims 1-41 were cancelled; Claims 42-68 are new. 
The present office action represents the first action on the merits.
Claims 42-68 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/574,253 dated 19 October 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 30 June 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 1B, 2A, 2B
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 1B, 2A, 2B, 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification is objected to because the petition to accept colored drawings was denied (see Petition Decision dated 29 November 2021) and thus the specification amendment dated 15 April 2020 is incorrect as no color drawings exist in the disclosure.

Claim Objections
Claims 42, 52 are objected to (claim 42 being representative) because the semi-colon (bolded and underlined below) after pump should be a comma: analyzing physiological data during use of a pump; said physiological data being indicative of a physiological characteristic of the patient....” Appropriate correction/clarification is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit” in claims 61 and 62
“data indicative of pump treatment parameters or data indicative of multiple daily injections (MDI) treatment parameters” in claim 62
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Spec. Pg. 14, Lns. 13-15 describe the “control unit” as an electronic module (i.e., software) while Spec. Pg. 15, Lns. 2-4 alternatively describes the “control unit” as an integrated circuit or DSP. The Spec. alternately describes the utilities of Claim 61 as software or hardware (see, e.g., Spec. Pg. 14, Lns. 28-29 describing a utility as software and/or hardware).
The Spec does not structurally describe the “data indicative of pump treatment parameters or data indicative of multiple daily injections (MDI) treatment parameters.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 67 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 67 is recited to comprise a “computer program” having various features that, under the broadest reasonable interpretation, may be entirely embodied in software. According to MPEP 2106 (I), there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. See In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below. The Examiner notes that the claim only recites that the computer program is “recordable on a storage medium,” thus a storage medium is not required. The Examiner suggests reciting that the program is recorded/stored on the storage medium and that the storage medium is non-transitory.
Claims 42-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 42, 52, 61, 62, 67, and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system, and computer-readable medium (“CRM”) (presumed to be within a statutory class for the purposes of subject matter eligibility analysis; see 112(f) and “software per se” rejections, supra) for use in disease treatment management.
The limitations of Claims 42, 52, 61, 62, 68 of receiving data indicative of pump treatment parameters and/or multiple daily injections (MDI) treatment parameters; analyzing physiological data during use of a pump and/or multiple daily injections; said physiological data being indicative of a physiological characteristic of the patient; analyzing the received pump treatment parameters data and/or MDI treatment parameters to thereby identify at least one patient-related treatment characteristic and/or insulin requirements; and creating data indicative of multiple daily injections (MDI) and/or pump treatment parameters by automatically determining individualized insulin dosing injection parameters data based on said at least one patient-related treatment characteristic or said physiological data and/or insulin requirements and said physiological data
or the limitations of Claim 67 of receiving and processing physiological data being indicative of a physiological characteristic of the patient and data indicative of multiple daily injections (MDI) treatment parameters or data indicative of pump treatment parameters to thereby create in a first operative mode data indicative of MDI injection treatment parameters for MDI users, and, in a second operative mode, data indicative of pump treatment parameters for pump users, as drafted, are processes that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. The Examiner notes that Claims 42 and 52 do not contain any structural elements and thus they are purely directed to an abstract idea.
That is, other than reciting a system or CRM, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the control unit or storage medium, this claim encompasses a person receiving patient data, analyzing the data, and creating new data based on the analysis in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claims 52 and 52 do not recite any additional elements. Claims 61 and 62 recites the additional element of a control unit that implements the identified abstract idea. Claims 67 and 68 recites the additional element of a CRM that implements the identified abstract idea. The control unit and CRM are not exclusively described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit or CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 43-51, 53-60, 63-66 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 43, 44, 53, 54 merely describe(s) the physiological data. Claim(s) 45 merely describe(s) the treatment characteristic. Claim(s) 46 merely describe(s) the doing injection parameters. Claim(s) 47, 48 merely describe(s) how the long acting insulin dose is determined. Claim(s) 49, 50 merely describe(s) how the glucose pattern is analyzed. Claim(s) 51, 63 merely describe(s) performing additional data manipulation. Claim(s) 55, 57 merely describe(s) the dosing pump parameters. Claim(s) 56 merely describe(s) the treatment requirements. Claim(s) 58 merely describe(s) how the daily insulin basal rate is determined. Claim(s) 59 merely describe(s) calculating additional patient data. Claim(s) 60 merely describe(s) from where MDI data is received. Claim(s) 64 merely describe(s) outputting data or storing data. Claim(s) 65, 66 merely describe(s) receiving additional data and the type/content of the recommendation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47, 48, 61, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 recites “wherein automatically determining long acting insulin dose comprises analyzing the glucose pattern to define a certain time and a certain number of required doses of the basal insulin.” The claim is indefinite because it is unclear what feature the claim is further defining. No long acting insulin dose was previously determined. The Examiner has reviewed the Specification and associated claims and it appears as though Claim 47 should depend from Claim 46, which describes the individualized insulin dosing injection parameters data as (optionally) long acting insulin dose. The claim has been evaluated as such.
By virtue of its dependence from Claim 47, this basis of rejection also applies to dependent Claim 48.
Regarding Claims 61 and 62: Claim limitation “control unit” and “data indicative of pump treatment parameters or data indicative of multiple daily injections (MDI) treatment parameters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the event that the “control unit and/or utilities are software, the disclosure does not clearly link the software to the structure, material, or acts for performing the function while there is no structure associated with the noted types of “data.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 42-68 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mazlish et al. (U.S. Pre-Grant Patent Publication No. 2017/0189614).

REGARDING CLAIM 42
Mazlish teaches the claimed method for use in disease treatment management, the method comprising:
receiving data indicative of pump treatment parameters; [Para. 0041 teaches that one or more inputs are received from the drug delivery system (“DDS”) such as dose amount and dose timing (pump treatment parameters). Para. 0045 teaches that the DDS is an infusion pump continuously delivering insulin. See also 0046, 0054 (carbohydrate ratio).]
analyzing physiological data during use of a pump; [Para. 0050 teaches that feedback loops use the received DDS data (log data) to manage a patient’s real-time insulin needs. Para. 0055 teaches that the real-time data includes delivered medicine dosing (physiological data; insulin delivery, see Claim 43).]
said physiological data being indicative of a physiological characteristic of the patient; [Para. 0055 teaches that the data is delivered medicine dosing. According to Claim 43 this type of data is indicative of a physiological characteristic of the patient.]
analyzing the received pump treatment parameters data to thereby identify at least one patient-related treatment characteristic; and [Para. 0050, 0054, 0055, 0058, 0063 teaches that the various received data is used to determine gains and dynamics to apply to the feedback loop(s) variables such as insulin sensitivity factor (at least one patient-related treatment characteristic) to refine the patient treatment. The gain/dynamic is adjusted and thus it is identified.]
creating data indicative of multiple daily injections (MDI) treatment parameters by automatically determining individualized insulin dosing injection parameters data based on said at least one patient-related treatment characteristic or said physiological data. [Fig. 4, Para. 0075, 0096 teaches that an insulin pen is operated using parameters determined from the first and second feedback loops (creating MDI treatment parameters), which are based on the patient’s physiological data. This is interpreted to occur automatically.]
Alternatively, in the event that the claim requires the analyzing of the physiological data to occur in real-time (“during use of a pump”), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the real-time analysis of data of Mazlish with the known, identified injection times of Mazlish since the combination is merely combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is present in Mazlish. Providing analysis of physiological data during use of a pump (i.e., in real-time as opposed to retrospectively; see Mazlish at Para. 0050, etc.) does not change or affect the normal analysis of data of Mazlish. Analyzing data would be performed the same way even with the addition of real-time performance. Since the functionalities of the elements in Mazlish do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 43
Mazlish teaches the claimed method for use in disease treatment management of Claim 42. Mazlish further teaches
wherein said physiological data comprises at least one of: 
insulin delivery, [Para. 0055 teaches that the feedback loop data includes delivered medicine dosing (insulin delivery).]
glucose monitoring data, 
insulin activity, 
physical activity, 
meal event, 
food type, 
age, or 
a metabolic state influencing insulin sensitivity.
The Examiner notes that only one of these optional features is required for the claim to be met.

REGARDING CLAIM 44
Mazlish teaches the claimed method for use in disease treatment management of Claims 42 and 43. Mazlish further teaches
wherein said metabolic state comprises at least one of stress, illness, menstrual cycle, hormonal changes, or drug consumption. [Because the “metabolic state” option in claim 43 was not taken (“wherein said physiological data comprises at least one of”), this optional claim is not addressed.]

REGARDING CLAIM 45
Mazlish teaches the claimed method for use in disease treatment management of Claim 42. Mazlish further teaches
wherein said at least one patient-related treatment characteristic comprises at least one of 
insulin response, [Para. 0050, 0054, 0055, 0058, 0063 teaches that the gains and dynamics are applied to insulin sensitivity factor (insulin response, which is undefined by the Applicant).]
glucose pattern, 
meal requirement, or 
personal metabolic profile or insulin requirements including at least one of total daily insulin requirement or differences in insulin requirements during the course of the day.
The Examiner notes that only one of these optional features is required for the claim to be met.

REGARDING CLAIM 46
Mazlish teaches the claimed method for use in disease treatment management of Claim 42. Mazlish further teaches
wherein said individualized insulin dosing injection parameters data comprise at least one of: 
insulin treatment plan including initial insulin dosing parameters, 
long acting insulin dose, 
number of required doses of basal insulin, 
time for basal insulin injection, 
different types of short acting insulin for different times of the day, 
short acting insulin dose for meals, [item 60, Fig. 4, Para. 0096 teaches a bolus dose to be injected via the insulin pen. Para. 0008, 0048, 0051 teaches that a bolus of insulin is to account for meals. 
Carbohydrate ratio (CR) according to the time of day or correction factor (CF) or individual active time (Al) according to the time of day; or 
a short-acting insulin dosage component taken according to a sliding scale.
The Examiner notes that only one of these optional features is required for the claim to be met.

REGARDING CLAIM 47
Mazlish teaches the claimed method for use in disease treatment management of Claims 42 and 45 (sic, 46). Mazlish further teaches
wherein automatically determining long acting insulin dose comprises analyzing the glucose pattern to define a certain time and a certain number of required doses of the basal insulin. [Because the “long acting insulin dose” option in claim 46 was not taken (“wherein said individualized insulin dosing injection parameters data comprise at least one of”), this optional claim is not addressed.]
Note: Claim 47 is interpreted to depend from claim 46 per the indefiniteness rejection, supra.

REGARDING CLAIM 48
Mazlish teaches the claimed method for use in disease treatment management of Claims 42, 45 (sic, 46), and 47. Mazlish further teaches
wherein said certain time is defined as a time of injecting the long acting insulin dose. [Because the “long acting insulin dose” option in claim 46 was not taken (“wherein said individualized insulin dosing injection parameters data comprise at least one of”), this optional claim is not addressed.]

REGARDING CLAIM 49
Mazlish teaches the claimed method for use in disease treatment management of Claims 42 and 45. Mazlish further teaches
wherein said analyzing of the glucose pattern comprises identifying at least one pattern of glucose of different levels, or glucose trend as compared to a patient target glucose level. [Because the “glucose pattern” option in claim 45 was not taken (“wherein said at least one patient-related treatment characteristic comprises at least one of”), this optional claim is not addressed.]

REGARDING CLAIM 50
Mazlish teaches the claimed method for use in disease treatment management of Claims 42, 45, and 49. Mazlish further teaches
wherein, when a plurality of patterns of glucose of different levels or glucose trend is identified, automatically determining long acting insulin dose comprises splitting the long acting insulin injection accordingly and determining times of injections accordingly. [Because the “glucose pattern” option in claim 45 was not taken (“wherein said at least one patient-related treatment characteristic comprises at least one of”), this optional claim is not addressed.]



REGARDING CLAIM 51
Mazlish teaches the claimed method for use in disease treatment management of Claim 42. Mazlish further teaches
further comprising at least one of analyzing the received pump treatment parameters data and said physiological data to thereby optimize pump treatment parameters data; [Para. 0058, 0059 teaches that the feedback loop(s) receive the data and use gains and dynamics to tune therapy (interpreted as optimizing pump treatment parameters data).]
converting said individualized insulin dosing injection parameters data from a specific amount to a sliding scale and vice versa; or 
determining an active insulin decay time.
The Examiner notes that only one of these optional features is required for the claim to be met.

REGARDING CLAIM 52
Mazlish teaches the claimed method for use in disease treatment management, the method comprising:
receiving data indicative of multiple daily injections (MDI) treatment parameters; [Para. 0041, 0045 teaches receiving one or more inputs such as dose amount and dose timing, where the inputs are from a syringe or injection pen that is used to manually inject insulin. See also Para. 0061, 0069.] 
analyzing physiological data during multiple daily injections; [Para. 0050 teaches that feedback loops use the received syringe/pen data (log data) to manage a patient’s real-time insulin needs. Para. 0055 teaches that the real-time data includes delivered medicine dosing (physiological data; insulin delivery, see Claim 53).]
said physiological data being indicative of a physiological characteristic of the patient; [Para. 0055 teaches that the data is delivered medicine dosing. According to Claim 53 this type of data is indicative of a physiological characteristic of the patient.]
analyzing said received MDI treatment parameters to thereby identify insulin requirements; and [Para. 0050, 0054, 0055, 0058, 0063 teaches that the various received data is used to determine gains and dynamics to apply to the feedback loop(s) variables that manage insulin needs (identify insulin requirements).]
creating data indicative of pump treatment parameters by automatically determining individualized insulin dosing pump parameters based on said insulin requirements and said physiological data. [Para. 0055, 0063 teaches that the feedback loops are used to direct the DDS (interpreted as an infusion pump, see Para. 0045) to deliver therapy. See also Para. 0070, 0072.]
Alternatively, in the event that the claim requires the analyzing of the physiological data to occur in real-time (“during multiple daily injections”), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the real-time analysis of data of Mazlish with the known, identified injection times of Mazlish since the combination is merely combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is present in Mazlish. Providing analysis of physiological data during use of a syringe/pen (i.e., in real-time as opposed to retrospectively; see Mazlish at Para. 0050, etc.) does not change or affect the normal analysis of data of Mazlish. Analyzing data would be performed the same way even with the addition of real-time performance. Since the functionalities of the elements in Mazlish do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 53
Mazlish teaches the claimed method for use in disease treatment management of Claim 52. Mazlish further teaches
wherein said physiological data comprises at least one of: 
insulin delivery, [Para. 0055 teaches that the feedback loop data includes delivered medicine dosing (insulin delivery).]
glucose monitoring data, 
insulin activity, 
physical activity, 
meal event, 
food type, 
age, or 
a metabolic state influencing insulin sensitivity.
The Examiner notes that only one of these optional features is required for the claim to be met.


REGARDING CLAIM 54
Mazlish teaches the claimed method for use in disease treatment management of Claims 52 and 53. Mazlish further teaches
wherein said metabolic state comprises at least one of stress, illness, menstrual cycle, hormonal changes, or drug consumption. [Because the “metabolic state” option in claim 43 was not taken (“wherein said physiological data comprises at least one of”), this optional claim is not addressed.]

REGARDING CLAIM 55
Mazlish teaches the claimed method for use in disease treatment management of Claim 52. Mazlish further teaches
wherein said individualized insulin dosing pump parameters include at least one of: 
daily insulin basal rate including basal intervals and dose; [Para. 0167 teaches that the treatment based on the feedback loops includes incremental basal dosages such as 0.25U every 15min.]
carbohydrate ratio (CR) according to the time of day; 
correction factor (CF) according to the time of day; 
individual active insulin time (Al) according to the time of day; or 
at least one individual glucose target according to the time of day.


REGARDING CLAIM 56
Mazlish teaches the claimed method for use in disease treatment management of Claim 52. Mazlish further teaches
wherein said insulin requirements include at least one of 
total daily insulin requirement, 
differences in insulin requirements during the course of the day, 
glucose patterns, or 
meal requirements. [Para. 0048, 0051 teaches that insulin requirements are based on notification of a meal.]

REGARDING CLAIM 57
Mazlish teaches the claimed method for use in disease treatment management of Claim 52. Mazlish further teaches
wherein said data indicative of pump treatment parameters comprises total daily basal dose and long acting insulin type. [Fig. 6, Para. 0115, 0116 teaches that the treatment based on the feedback loops includes total daily basal dose, which by definition is a long acting insulin type (see Para. 0005; see Spec. Para. Pg. 5, Ln. 29).]

REGARDING CLAIM 58
Mazlish teaches the claimed method for use in disease treatment management of Claims 52 and 55. Mazlish further teaches
wherein automatically determining daily insulin basal rate further comprises at least one of 
finding a pattern in patient glucose levels and dividing a day into (N) time periods; or 
defining at least one basal pattern being indicative of hourly basal rate at each daily period. [Para. 0167 teaches that the treatment based on the feedback loops is “dispensed in an incremental manner (e.g., dispense 0.25 U every fifteen minutes for a rate of 1.0 U per hour during the period of 8:00 AM to 9:00 PM, and dispense 0.15 U every fifteen minutes for a rate of0.6 U per hour during the period between 9:00 PM to 8:00 AM).”]

REGARDING CLAIM 59
Mazlish teaches the claimed method for use in disease treatment management of Claims 52, 55, and 58. Mazlish further teaches
further comprising at least one of 
calculating the carbohydrate ratio, dividing a day into (M) time periods, and changing the carbohydrate ratio proportionally to changes in basal patterns; 
calculating the correction factor and dividing a day into K time periods, and changing the correction factor proportionally to changes in basal patterns; 
calculating individual active insulin time based on said physiological data and said data indicative of MDI treatment parameters and dividing a day into L time periods; 
generating individualized insulin dosing pump parameters configured for at least one of the following: 
for operating a pump, or [Para. 0167 teaches that that the control device causes the pump to dispense basal dosages based on the dosage parameters.]
for presentation on a user interface; 
analyzing said received MDI treatment parameters and said physiological data to thereby optimize said received MDI treatment parameters; 
converting said individualized insulin dosing injection parameters data from a specific amount to a sliding scale and vice versa; or 
determining an active insulin decay time.

REGARDING CLAIM 60
Mazlish teaches the claimed method for use in disease treatment management of Claim 52. Mazlish further teaches
wherein said MDI treatment parameters are received from at least one of a multiple daily injections (MDI) device, a patient, personal medical data, or a medical practitioner. [Para. 0041, 0045 teaches receiving one or more inputs such as dose amount and dose timing, where the inputs are from a syringe or injection pen that is used to manually inject insulin. See also Para. 0061, 0069.] 

REGARDING CLAIM(S) 61
Claim(s) 61 is/are analogous to Claim(s) 42, thus Claim(s) 61 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 42.
	Mazlish at Fig. 4, Para. 0096 further teaches that its functionality is implemented via a mobile computing device (a control unit).

REGARDING CLAIM(S) 62
Claim(s) 62 is/are analogous to Claim(s) 42 and/or 52, thus Claim(s) 62 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 42 and/or 52.
	The Examiner notes that the feedback loops of Mazlish are continually updated and utilize data related to both syringe/pen and infusion pump (see, e.g., Para. 0045, 0051, 0056). 

REGARDING CLAIM(S) 63
Claim(s) 63 is/are analogous to Claim(s) 56 (meal requirements), thus Claim(s) 63 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 56.
	 

REGARDING CLAIM(S) 64
Claim(s) 64 is/are analogous to Claim(s) 59 (pump parameters for operating the pump), thus Claim(s) 64 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 59.

REGARDING CLAIM(S) 65
Claim(s) 65 is/are analogous to Claim(s) 52 and 55, thus Claim(s) 65 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 52 and 55.

REGARDING CLAIM(S) 66
Claim(s) 66 is/are analogous to Claim(s) 58, thus Claim(s) 66 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 58.
	The dosing parameters of Para. 0167 are interpreted as initial insulin dosing parameters, there being no description of what the dosing parameters are initial with respect to.

REGARDING CLAIM(S) 67
Claim(s) 67 is/are analogous to Claim(s) 42 and/or 52, thus Claim(s) 67 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 42 and/or 52.



REGARDING CLAIM(S) 68
Claim(s) 68 is/are analogous to Claim(s) 42, thus Claim(s) 68 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 42.
Mazlish at Para. 0115 further teaches computer-readable instructions that implement the claimed functionality.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Patek et al. (U.S. Pre-Grant Patent Publication No. 2020/0016336) which discloses a system for utilizing historical insulin injection data to optimize multiple daily injections and continuous subcutaneous insulin infusion.
Meneghini et al. (Practical Aspects and Considerations When Switching Between Continuous Subcutaneous Insulin Infusion and Multiple Daily Injections) which discusses general issues surrounding switching from infusion pump to manual insulin dosing as well as the differing requirements of both.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626